PER CURIAM
Plaintiffs appeal from a judgment on a writ of review brought to challenge the city’s formation of a local improvement district (LID) for the construction of a public street and the city’s assessments levied for that purpose. We find no merit to plaintiffs’ particular challenges to the formation of the LID. The parties concede, however, that a portion of the planned improvement1 is not within the legal boundaries of the LID and that, therefore, the cost of constructing that portion cannot lawfully be included in the assessment. We agree. See ORS 223.389.
When a defect in an LID assessment occurs, the city council may reassess for up to the full cost of the improvement within the district. ORS 223.410; Heritage Square Dev. v. City of Sandy, 58 Or App 485, 493, 648 P2d 1317, rev den 293 Or 653, 653 P2d 998 (1982). We therefore set aside the original assessment as void and remand.
Assessment held void; remanded for further proceedings not inconsistent with this opinion.

 Specifically, that portion involves the section of S.W. Dartmouth Street between S.W. 68th and S.W. 69th Avenues. The defect was discovered by the court, not by the parties.